                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF OKLAHOMA
BIG CAT RESCUE CORP.,                                                            )
                                                                                 )
                                      Plaintiff,                                 )
vs.                                                                              )          Case No. CIV-16-155-SLP
                                                                                 )
SHIRLEY SCHREIBVOGEL, et al.,                                                    )
                                                                                 )
                                      Defendants.                                )

                                              MINUTE SHEET OF PROCEEDINGS
                                             TELEPHONIC STATUS CONFERENCE

 Honorable Scott L. Palk, Presiding                                        Marcia J. Davis, Deputy Clerk

 Court Reporter: Susan Fenimore                                            Date proceedings held: August 6, 2020 @ 2:10 pm
                                                                           Duration of Hearing 1 Hour and 30 Minutes

 Appearance for plaintiff(s): Heather L. Hintz and Hilary H.               Appearance for defendant(s): Daniel J. Card
 Clifton


Type of Hearing held:
                  ☒ Motion Hearing; ☐ Show Cause/Contempt Hearing; ☐ Daubert Hearing;
        ☐ Pretrial Conference; ☐ Docket Call; ☐ Oral Arguments; ☐ Status Conference; ☐ Other;

 A hearing was held on the Emergency Application of Plaintiff and Party in Interest for an Order to Show Cause why Judgment
 Defendant and its Principal should not be Found in Contempt [Doc. No. 158]. The Court directs Counsel for Judgment
 Defendant and its principal to file a Notice within seven (7) days from the date of this hearing regarding Mr. Lowe’s offer to
 execute a personal indemnity agreement pertaining to the uncovered insurance period. Upon receipt of the Notice, a written
 order will follow.


  ☒ Motion Hearing:                                 ☐ Discovery Hearing:                            ☐ Evidentiary Hearing:
  ☐ Evidentiary hearing - Contested;                ☐ Evidentiary hearing - Contested;              ☐ Evidentiary hearing - Contested;
  ☒ Other proceeding - Non-evidentiary;             ☐ Other proceeding - Non-evidentiary;           ☐ Other proceeding - Non-evidentiary;

  ☐ Miscellaneous Hearing:                          ☐ Show Cause Hearing:                           ☐ Telephone conference:
  ☐ Evidentiary hearing - Contested;                ☐ Evidentiary hearing - Contested;              ☐ Evidentiary hearing - Contested;
  ☐ Other proceeding - Non-evidentiary;             ☐ Other proceeding - Non-evidentiary;           ☐ Other proceeding - Non-evidentiary;

  ☐ Informal conference held:                       ☐ Trial Status:                                 ☐ Other:
  ☐ Evidentiary hearing - Contested;                ☐ Evidentiary hearing - Contested;              ☐ Evidentiary hearing - Contested;
  ☐ Other proceeding - Non-evidentiary;             ☐ Other proceeding - Non-evidentiary;           ☐ Other proceeding - Non-evidentiary;

  ☐ Evidence entered;                               ☐ Witness testimony heard;                      ☒ Oral arguments only;

Status of Proceedings (Required if one of the above is selected):
  ☐ Completed by Jury Verdict;                      ☐ Jury Selection only, continued;               ☐ Continued from previous month;

  ☐ Jury Selection or Verdict only;                 ☐ Directed Verdict;                             ☐ Mistrial;

  ☐ Evidence Entered;                               ☐ Guilty;                                       ☐ Findings from the Bench;

  ☐ None;                                           ☒ Written Order to follow;                      ☐ Proceedings continued to:

  ☐ Issue Settled/Resolved;                         ☐ Continued proceedings from:                   ☒ Court Adjourned;
